Citation Nr: 0310343
Decision Date: 05/29/03	Archive Date: 08/07/03

DOCKET NO. 98-02 198A          DATE MAY 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an increased evaluation for hypertension, currently
evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse

ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk

INTRODUCTION

The veteran served on active duty from November 1968 to December
1970. This case comes before the Board of Veterans' Appeals (Board)
on appeal from a January 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
The veteran and his representative appeared before the undersigned
sitting as a Veterans Law Judge via a videoconference bearing at
the RO in February 2003.

At the hearing, the veteran presented testimony on the issue of new
and material evidence for service connection for a right knee
disability. As noted at the hearing, the claims file does not
contain a substantive appeal regarding to this issue and thus, this
issue is not within the jurisdiction of the Board. See Machado v.
Derwinski, 928 F.2d 389) 391 (Fed. Cir. 1991); Roy v. Brown, 5 Vet.
App. 554 (1993). The Board observes that the veteran has until
October 3, 2003 to submit a substantive appeal (VA Form 9) on the
issue of whether there is new and material evidence to reopen the
claim for service connection for a right knee disorder.

REMAND

There was a significant change in the law during the pendency of
this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), 38 U.S.C.A. 5100 et seq. (West 2002) became
law. This law redefined the obligations of VA with respect to the
duty to assist and included an enhanced duty to notify a claimant
of information and evidence necessary to substantiate a claim for
VA benefits. This change in the law is applicable to all claims
filed on or after the date of enactment of the VCAA, or filed
before the date of enactment and not yet final as of that date. 38
U.S.C.A. 5100 et seq.; Karnas v. Derwinski, 1 Vet. App. 308 (1991).
Pursuant to a recent decision by the Federal Circuit Court of
Appeals, the case must be remanded to the RO for review. Disabled
American Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

2 -

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.
Upon review, the Board observes at his February 2003 hearing, the
veteran testified that be received ongoing treatment for his
hypertension from a private physician in Columbus, Mississippi.
Private medical treatment records from the veteran's private
physician are not of record. Under VCAA, VA's duty to assist the
veteran includes obtaining recent medical records in order to
determine the nature and extent of the veteran's disability.

Additionally although the veteran submitted a notice of
disagreement in February 1998 to the effective date of the 10
percent evaluation for hypertension assigned in the January 1998
rating decision, a statement of the case addressing this issue is
not of record. The Court has directed that where a veteran has
submitted a timely notice of disagreement with an adverse decision
and a statement of the case addressing the issue was not sent, the
Board should remand the issue to the RO for issuance of a statement
of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the appellant in
developing the facts pertinent to the claim, the case is REMANDED
to the RO for the following:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for hypertension since 2001.
After securing the necessary release, the RO should obtain these
records.

2. The RO should take appropriate adjudicative action, and provide
the veteran and representative with a statement of the case on the
issue of entitlement to an earlier effective date for the 10
percent evaluation for hypertension. The veteran is notified that
to complete the appellate process, be must submit a substantive

- 3 -

appeal within the applicable time period to complete an appeal of
this issue to the Board.

3. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied.
If the claim for increased evaluation for hypertension remains
denied, the veteran and any representative should be provided a
supplemental statement of the case (SSOC). An appropriate period of
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.
The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs. to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

CHERYL L. MASON
Acting, Veterans Law Judge, Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 - 



